Exhibit 10.1




June 19, 2019 (“Effective Date”)


Altus Group U.S., Inc.
17901 Von Karman Ave
Suite 950
Irvine, CA 92614


Re:
Third Letter Agreement to the Valuation Services Agreement (“Third Letter
Agreement”)



Ladies and Gentlemen:


This Third Letter Agreement sets forth the understanding and agreement of RREEF
Property Trust, Inc. (the “Company”), RREEF America L.L.C. (the “Advisor”) and
Altus Group U.S. Inc. (“Altus”) in connection with extending and amending the
Term of the professional valuation advisory services provided by Altus to
Company and Advisor pursuant to (i) the Valuation Services Agreement (the
“Services Agreement”), dated as of December 21, 2012, by and between Altus and
the Company, (ii) the Engagement Letter dated December 20, 2012 included as
Addendum A to the Services Agreement (the “Engagement Letter”), (iii) the first
Amendment to Extend Altus Valuation Advisory Services dated May 24, 2016 (the
“First Amendment”), (iv) the second amendment as reflected in the Letter
Agreement to Valuation Services Agreement dated July 16, 2018 (the “Second
Amendment”, and together with this Third Letter Agreement, the Services
Agreement, Engagement Letter and First Amendment shall be hereafter referred to
as, the “Agreement”), Altus performs certain independent valuation advisory
services for the Company. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Agreement.


Other than the changes specified below, no other changes will be made to the
terms of the Agreement. Each of the parties hereby agree that the Agreement is
revised and amended as follows:


(1)Section 4 of the Services Agreement (“Term and Termination of the Agreement”)
shall be deleted in its entirety and replaced with the following new paragraph:




The term of this Agreement shall expire on July 1, 2020 with three successive
one-year renewal options which, taken together, would extend this agreement
until July 1, 2023. The renewal terms will automatically commence unless this
Agreement is terminated by either party upon 90 days’ notice prior to the end of
each respective term. Notwithstanding the foregoing, this Agreement may be
terminated (i) by the Company at any time and for any reason by providing 30
days’ notice; provided, however, that the Company shall be obligated to pay
Altus a pro rata share of the fee for the quarterly valuation series and daily
valuation services for the quarter in which this Agreement is terminated; (ii)
by Altus at any time and for any reason by providing 120 days’ notice; provided,
however, that Altus shall be required to provide quarterly valuation services
and daily valuation services through the end of the calendar quarter in which
this Agreement is terminated; or (iii) by Altus or the Company upon a material
breach of this Agreement by the non-breaching party upon







--------------------------------------------------------------------------------




10 days’ notice from the other; provided that the breaching party has the
opportunity to cure such breach, if curable, within such 10 day period. If the
Agreement has not been renewed after the expiration date of the applicable term,
and Altus Group has not been notified of Client and Advisor’s intent not to
renew, Altus Group and Client agree that Altus Group will continue to provide
the services contemplated hereunder on the terms set forth in this Agreement
until a new agreement is entered into or the services are terminated in
accordance with the terms set forth in this Agreement. For the avoidance of
doubt, the terms of this Section 4 shall amend and supersede the paragraph
titled “Term of the Agreement” in the Engagement Letter attached as Addendum A
hereto.






[Signatures on the following page]







--------------------------------------------------------------------------------








Agreed to and accepted as of the Effective Date.


RREEF Property Trust, Inc.
 


By: /s/ Eric Russell
Date: July 11, 2019
 
Name: Eric Russell
 
Title: Chief Financial Officer 
 





Altus Group U.S. Inc.
 


By: /s/ Richard Kalvoda
Date: July 11, 2019
Name: Richard Kalvoda
Title: Senior EVP          
 



Acknowledged as of the Effective Date:
RREEF America L.L.C.


By: /s/ Vikram Mehra
Date: July 11, 2019 
Name: Vikram Mehra
Title: Director            
By: /s/ Anne-Marie Vandenberg
Date: July 11, 2019
Name: Anne-Marie Vandenberg
Title: Director                            






























